DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/036695 filed June 9, 2017, which claims benefit of US Document No. 62/347,819 filed June 9, 2016.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 5, 7, 9-13 and 16 in the reply filed on November 2, 2020 is acknowledged.  Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration.
Status
This Office Action is in response to Applicants' Amendment and remarks filed on May 24, 2021 in which Claims 2-4, 6, 8, 14, 15, 19, 26, 28-31 and 35 are cancelled, Claims 1, 5 and 7 are amended to change the breadth of the claims, and new Claim 36 is added.  Claims 1, 5, 7, 9-13, 16-18, 20-25, 27, 32-34 and 36 are pending in the instant application, Claims 17, 18, 20-25, 27 and 32-34 are withdrawn from consideration, and Claims 1, 5, 7, 9-13, 16 and 36 will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see page 1, lines 12-24 of the Remarks, filed May 24, 2021, with respect to Claims 1, 2 and 7 have been fully considered and are persuasive. The rejection of Claims 1, 2 and 7 under 35 U.S.C. § 102(a)(1) / (a)(2) as being anticipated by Weilach et al. (WO 2015/077807) has been withdrawn.
Applicant's arguments, see page 2, lines 4-16 of the Remarks, filed May 24, 2021, with respect to Claims 1, 3, 5 and 7 have been fully considered and are persuasive. The rejection of Claims 1, 3, 5 and 7 under 35 U.S.C. § 102(a)(1) / (a)(2) as being anticipated by Isogai et al (US Patent No. 9,296,829 B2) has been withdrawn.
Applicant's arguments, see page 2, lines 4-16 of the Remarks, filed May 24, 2021, with respect to Claims 1, 3, 5 and 7 have been fully considered and are rejection of Claims 1, 3, 5 and 7 under 35 U.S.C. § 102(a)(1) / (a)(2) as being anticipated by Isogai et al (US Patent No. 9,296,829 B2) has been withdrawn.

Applicant's arguments, see pages 1 -3 of the Remarks for the 35 U.S.C. 112, First Paragraph, filed November 5, 2019, with respect to Claims 18-24 have been fully considered and are persuasive. The rejection of Claims 18-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Weilach et al (WO 2015/077807 A1, provided with the IDS filed 12/05/2018).
Applicant claims a cellulose material prepared by a process comprising: (a) contacting a cotton fabric with an oxidizing system to obtain an oxidized cotton material, wherein the cotton fabric is derived form a post-consumer cotton waste and the oxidizing system comprises an N-oxyl compound; and (b) processing the oxidized cotton material to form the cellulose material, wherein the oxidizing system comprises an N-oxyl compound.
	The Isogai et al patent discloses production of hydrophilic cellulose fibers that involve oxidation of the cellulose fiber in a reaction solution containing an N-oxyl compound and an oxidizing agent (see column 3, lines 63-65), whereby the cellulose fiber starting material may be a native cellulose fiber that may be selected as cotton (see column 3, line 42 and lines 63-65) and whereby the contexture of the fiber may be varied, including combined filament, mixed spun, union fabric, mixed woven, and mixed knitted.  The Isogai et al patent discloses the pH of a first reaction solution used being preferably in the range of about 8 to 11 (see column 6, lines 17-21, which covers the pH range from 8.5 to 11 as recited in step (a) of instant Claim 36. The oxidizing agent may be selected as a hypochlorite (see column 5, lines 5-8), which embraces the hypochlorite compound recited in instant Claim 5.  The produced hydrophilic cellulose fibers in the Isogai et al patent embraces the cellulose product recited in instant Claim 7.
	The Weilach et al WO publication discloses a cellulose material being reclaimed cotton fibres from cotton waste material in the form of cotton rag pulp that was subjected to oxidative bleaching by hydrogen peroxide which was further subjected to acidic washing treatment and finally dewatered, washed with deionize water and air dried (see Example 5 on page 15, lines 5-9).  The Weilach et al WO publication shows that it is known in the art to use cotton waste material as a starting material for preparing cellulose material.  
It is noted that the instant claims are in form of product-by-process claims.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent with the teaching of the Weilach et al WO publication to reject the instant claims since both references disclose preparation of cellulose fiber products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cotton fabric as the starting material used for the oxidation of cellulose fibers in the Isogai et al patent with cotton waste material as the starting material in view of the recognition in the art, as suggested in the Weilach et al WO publication, that such material can be used effectively for the production of moulded bodies from regenerated cellulose.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 5, 7 and 36 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Weilach et al (WO publication No. 2015/077807 A1, provided with the IDS filed 12/05/2018) as applied to Claims 1, 5, 7 and 36 above, and further in view of Wan et al (US Publication No. 2009/0220560 A1, provided with the attached PTO-892).
	Applicant claims the cellulose product of Claim 9, wherein the active ingredient includes a silicon oxide nanoparticle, a silver nanoparticle, a cerium oxide nanoparticle, a zinc oxide nanoparticle a polyvinyl alcohol nanoparticle, or a combination thereof.
The information disclosed in the Isogai et al patent in view of the Weilach et al WO publication in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Wan et al publication discloses a cellulose coated with silver nanoparticles which exhibits antimicrobial activity (see page 6, lines 10-12 of paragraph no. [0086]), which embraces the active ingredient recited in instant Claims 9-11 since the silver nanoparticles is the same silver nanoparticle recited in instant Claim 11. The antimicrobial activity of the silver nanoparticles also embraces the cellulose product as having an antimicrobial finishing material.  The quantitative measurements of the effectiveness of the silver nanoparticle as discussed in paragraph no. [0086] of the Wan et al publication as it relates to Figure 9 of the Wan et al publication (see lines 15-23 of paragraph no. [0086] and Figure 9) appears to cover the amount of the active ingredient as recited in instant Claim 12. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent in view of the Weilach et al WO publication with the teaching of the Wan et al publication to reject the instant claims since each of the references disclose preparation of cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose fiber product of the Isogai et al patent in view of the Weilach et al WO publication silver nanoparticles in view of the recognition in the art, as suggested by the Wan et al publication, that the silver particles would provide effective antibacterial activity to the oxidized cellulose fiber product.
Response to Arguments
Applicant’s arguments with respect to Claims 9-12 and 16 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai et al (US Patent No. 9,296,829 B2, provided with the IDS filed 12/05/2018) in view of Weilach et al (WO publication No. 2015/077807 A1, provided with the IDS filed 12/05/2018) as applied to Claims 1, 3, 5 and 7 above, and further in view of Varma et al (US Publication No. 2016/0130368 A1, provided with the attached PTO-892).
Applicant claims cellulose product of Claim 7, wherein the cellulose product is a packaging material, a biomedical device or implant, a drug delivery material, a fiber, a textile material, a template for electronic components, or a separation membrane.
The information disclosed in the Isogai et al patent in view of the Weilach et al WO publication in the above rejection is incorporated into the current rejection, but is not repeated here.
The instantly claimed cellulose product differs from the information disclosed in the Isogai et al patent in view of the Weilach et al WO publication by claiming that the cellulose product is a packaging material, a biomedical device or implant, a drug delivery material, a fiber, a textile material, a template for electronic components, or a separation membrane.
	The Varma et al publication discloses antimicrobial properties of oxidized cellulose (6-carboxy cellulose) and OKCEL (which is a textile form of oxidized cellulose) which embraces the cellulose product being a textile material as recited in instant Claims 13 and 16.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Isogai et al patent in view of the Weilach et al WO publication with the teaching of the Varma et al publication to reject the instant claims since each of the references disclose preparation of cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the oxidized cellulose fiber product of the Isogai et al patent a cellulose product in view of the Weilach et al WO . 
Response to Arguments
Applicant’s arguments with respect to Claim 13 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623